—Order, Supreme Court, New York County (Harold Tompkins, J.), entered October 29, 1999, which, in this forfeiture action brought pursuant to CPLR article 13-A, to the extent appealed from, granted the People’s motion for a preliminary injunction restraining defendant-appellants Marchiano and A.S. Goldmen & Co. from secreting, transferring or otherwise disposing of $99,269,688 of assets, unanimously affirmed, with costs.
In the criminal prosecution underlying this CPLR article 13-A forfeiture action, the People have filed a 240-count indictment alleging that defendants, including defendant-appellant Marchiano, who was the president and owner of defendant-appellant A.S. Goldmen & Co., defrauded hundreds of investors by manipulating the price of securities and misrepresenting the anticipated performance of the securities they were selling. Under the circumstances, as documented in the submissions before the motion court, the grant of the People’s motion for a preliminary injunction was proper since the People established a substantial probability that they would prevail on the issue of forfeiture; that the failure to grant the preliminary injunction may result in the assets being dissipated or secreted; and that the need for the requested relief outweighs any hardship on defendants Goldmen and Marchiano, particularly in light of the generous stipulations allowing Marchiano $1,450,000 for counsel fees and $16,000 monthly living expenses (see, Morgenthau v Citisource, Inc., 68 NY2d 211, 218). We have considered appellants’ remaining contentions, including that the amount to be restrained was not adequately demonstrated by the People, that there was no proof that they obtained the proceeds of the fraudulent activity alleged against them and that the court, when considering the motion for the preliminary injunction, applied too lenient a standard, and find them unavailing. Concur — Rosenberger, J. P., Nardelli, Tom, Andrias and Ellerin, JJ.